Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stanley Jelic on 5/6/2021.

The application has been amended as follows: 
Claims 20-23 and 25-26 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a method comprising directing RF energy pulses into an object, detecting, using an acoustic receiver, at least one bipolar acoustic signal generated in the region of interest in response to the RF energy and processing the at least one bipolar acoustic signal to determine a peak-to-peak amplitude, particularly, adjusting an impedance of the RF applicator to enhance at least one metric of bipolar acoustic signals generated in the region of interest in response to RF energy pulses generated by the adjusted RF applicator, and estimating fractional fat content of the object based on the adjusted impedance of the RF applicator; a system comprising a thermoacoustic imaging system comprising an adjustable RF applicator to emit RF energy pulses into a region of interest and heat tissue therein and an acoustic receiver configured to receive bipolar acoustic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thornton et al. (US 2017/0351836) discloses a method for estimating fractional fat content except for adjusting the impedance of the RF applicator. Cho et al. (US 9,888,880) discloses a method for identifying fat content in a region of interest except for adjusting the impedance of the RF applicator. Cho et al. (US 9,980,677) discloses a system for estimating fat content comprising a thermoacoustic .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793